Citation Nr: 0834040	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran's active service includes periods from April 1959 
to April 1962 in the Army, and from January 1963 to January 
1967 in the Navy. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in June 
2008.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran died in December 1998, and his death 
certificate lists the immediate cause of his death as 
esophageal cancer.  No other significant conditions were 
noted as contributing to the veteran's death.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  Esophageal cancer was not shown for years after service, 
and has not been medically linked to service.


CONCLUSIONS OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e), 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, the foregoing notice requirements were 
satisfied by a December 2004 letter, which informed the 
appellant of all three elements required by the Quartuccio 
Court as referenced above.  Furthermore, the letter also 
provided adequate notice regarding the Hupp Court 
requirements applicable to DIC claims by informing the 
appellant of the evidence necessary to substantiate a DIC 
claim for a non-service connected condition, as the veteran 
had no service-connected disabilities at the time of his 
death.

In addition, it appears that all evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file.  Neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes that at her June 2008 Travel Board hearing, the 
appellant was given 60 days to obtain a medical opinion from 
her private physician stating that the veteran's esophageal 
cancer was related to his in-service exposure to Agent 
Orange.  In an August 2008 statement, the appellant indicated 
that she could not locate her physician, and was unable to 
obtain further medical evidence to support her claim. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed and in obtaining evidence pertinent to her claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2007).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  

(e) Disease associated with exposure to certain herbicide 
agents. If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
§3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of §3.307(d) are also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
 Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death, which is 
noted on his death certificate as esophageal cancer.  

The veteran's service medical records fail to reflect any 
complaints of, treatment for, or diagnosis of a condition of 
the esophagus.  Specifically, the veteran's entrance and 
separation physical examination reports note the veteran's 
mouth and throat as normal.

The earliest evidence of record describing an esophagus 
condition is a September 1997 VA report of endoscopic testing 
which reflects gastroesophageal reflux with distal esophageal 
stricture and highly suspicious early malignancy at the 
herniated stomach.  Subsequent VA treatment records reflect a 
diagnosis of squamous cell esophageal cancer in the fall of 
1997.  These records also show the veteran underwent 
radiation and chemotherapy for esophageal cancer from 
November 1997 until January 1998, and that he died from 
complications of this condition in December 1998.  None of 
these records, however, relate the veteran's esophageal 
cancer to his time in service.

The Board acknowledges the appellant's contention that since 
presumptive service connection due to Agent Orange exposure 
is allowed for cancer of the larynx and trachea, it should 
also be allowed for esophageal cancer since they are all 
located in the same anatomical area.  However, assuming, for 
the sake of argument, that the veteran had been exposed to 
Agent Orange (he had served aboard an aircraft carrier off 
the coast of Vietnam in 1965), the law clearly states that 
the presumption of service connection can only be applied to 
those diseases that the Secretary has determined, based on a 
review of the scientific evidence, to be related to herbicide 
exposure.  38 U.S.C.A. § 1116(a)(2)(A)-(H); 38 C.F.R. 
§ 3.309(e); see also 68 Fed. Reg. 27,630 (May 20, 2003), 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents (includes any other condition not listed for which the 
Secretary has not specifically determined that a presumption 
of service is warranted).  Esophageal cancer has not been 
included as a disease to be presumed related to herbicide 
exposure.  Nor has the appellant presented any medical 
evidence linking the veteran's esophageal cancer to his 
period of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) (an appellant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation).  The appellant, however, is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, the appellant's opinion is insufficient to provide the 
requisite nexus between the veteran's service, any exposure 
to herbicides, and the cause of his death.

In sum, the Board finds that there is no medical evidence 
suggesting a link between the veteran's time in service and 
his esophageal cancer.  The evidence does not reflect that 
the veteran had an esophageal condition in service, and the 
evidence of record reflects that the veteran did not seek 
treatment for such a condition until decades after leaving 
service.  Thus, based on the medical evidence before the 
Board, there is no indication that the veteran's service was 
either the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312(a).  As such, the criteria for service 
connection for the cause of the veteran's death have not been 
met, and the appellant's claim is therefore denied.

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


